[SECURITY BENEFIT LIFE INSURANCE COMPANY LOGO] One Security Benefit Place · Topeka, Kansas 66636-0001 800.888.2461 · SecurityBenefit.com December 10, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountI 1940 Act Registration Number:811-01778 1933 Act Registration Numbers:002-31020 CIK:0000087062 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountI, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Security Equity Fund December 9, 2013 Security Income Fund December 9, 2013 Security Large Cap Value Fund December 9, 2013 Security Mid Cap Growth Fund December 9, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
